Citation Nr: 1308485	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  11-08 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back injury.


REPRESENTATION

Appellant represented by:	Eva I. Guerra, Attorney at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that in October 2012, the Veteran, through his attorney, requested a videoconference hearing.  The Veteran had been scheduled for a Central Office hearing to be held in December 2012, and requested that a videoconference hearing be held instead.  

A hearing on appeal will be granted if a veteran, or his representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2012).  Prejudicial failure to provide a hearing upon request is a violation of due process and is grounds upon which a Board decision may be vacated. 38 C.F.R. § 20.904 (2012).  Since videoconference hearings before the Board are scheduled by the RO at which the hearing will be conducted, a remand is required.  38 C.F.R. §§ 3.103(a) and (c)(1) , 20.700, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video-conference hearing before a VLJ at the earliest available opportunity, pursuant to the Veteran's August 2010 request.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012).  A copy of this notification should be associated with the claims file.

After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


